  Case 20-67575-jwc       Doc 15     Filed 08/03/20 Entered 08/03/20 12:19:01          Desc
                                         Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                         )        CHAPTER 13
DENISE LAWSON SERKEDAKIS                       )        CASE: A20-67575-JWC
WILLIAM CONSTANTINE                            )
SERKEDAKIS                                     )
                                               )
                DEBTORS

            CHAPTER 13 TRUSTEE’S OBJECTION TO CONFIRMATION
                       AND MOTION TO DISMISS CASE

       COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee herein, and
objects to Confirmation of the plan for the following reasons:

                                              1.

        The Debtors' payments under the proposed plan are not current, thus indicating that
this plan is not feasible. 11 U.S.C. Section 1325(a)(6).

                                              2.

        An Employer Deduction Order for Debtors' plan payments has not yet been
requested by the Debtors. The Trustee opposes the Debtors making payments directly to
the Trustee and requests they be remitted by payroll deduction to ensure feasibility of the
instant case.

                                              3.

       The Debtors have failed to submit the last filed tax return to the Trustee prior to the
meeting of creditors and was unable to provide sworn testimony as to the return as required
by the United States Trustee. Therefore the Trustee requires a sworn statement by the
Debtors, in addition to the tax return, that the tax return provided is a true copy of the most
recent tax return filed.

                                              4.

       The Debtors have failed to provide to the Trustee a copy of the 2019 tax return filed
with Internal Revenue Service in violation of 11 U.S.C. Section 521(e)(2)(A).
  Case 20-67575-jwc      Doc 15     Filed 08/03/20 Entered 08/03/20 12:19:01       Desc
                                        Page 2 of 3



                                            5.

        Due to the developing issues with the COVID-19 virus and the national declaration
of emergency by the President of the United States, the Meeting of Creditors held pursuant
to 11 U.S.C. Section 341, for the instant case, was conducted telephonically. Without
in-person contact the Trustee was unable to collect a properly completed and signed Debtor
Questionnaire. The Debtors have also failed to file a completed Debtor Questionnaire prior
to the 341 meeting of creditors with the Bankruptcy Court as requested by the Trustee. The
Chapter 13 Trustee requests the Debtors file with the Bankruptcy Court a completed and
signed questionnaire. A fillable pdf version of the questionnaire can be found at
http://www.njwtrustee.com/wp-content/uploads/Debtor-Questionnaire1.pdf.

                                            6.

       The Trustee requests proof of the Debtors' second mortgage balance in order to
determine the accuracy and veracity of the plan and/or Schedules. 11 U.S.C. Section 521(a)
(1), 11 U.S.C. Section 1325(a)(3), and 11 U.S.C. Section 1325(b)(1)(B).

                                            7.

      The Chapter 13 schedules fail to disclose a TRS account, in violation of 11 U.S.C.
Section 521.

                                            8.

       It appears the monthly first mortgage expense is less than reflected on the
schedules. As such, Debtors are not contributing all projected disposable income to the
plan. 11 U.S.C. Section 1325(a)(3) and U.S.C. Section 1325(b)(1)(B).

                                            9.

       The Debtors' Schedule I fails to accurately reflect the Debtor-Husband's 403b
retirement contribution, thereby preventing the Chapter 13 Trustee from determining the
feasibility of the proposed plan in violation of 11 U.S.C. Section 1325(a)(6).

      WHEREFORE, the Trustee moves the Court to inquire into the above objections,
deny Confirmation of the Debtors’ plan, and to dismiss the case.

This the 3rd day of August, 2020.
                                        Respectfully submitted,

                                        /s/__________________________________
                                        Ryan J. Williams
                                        Attorney for the Chapter 13 Trustee
                                        State Bar No. 940874
  Case 20-67575-jwc      Doc 15     Filed 08/03/20 Entered 08/03/20 12:19:01       Desc
                                        Page 3 of 3



                              CERTIFICATE OF SERVICE


Case No: A20-67575-JWC

I certify that on this day I caused a copy of this Chapter 13 Trustee's Objection To
Confirmation And Motion To Dismiss Case to be served via United States First Class Mail
with adequate postage prepaid on the following parties at the address shown for each:


Debtor(s)

DENISE LAWSON SERKEDAKIS
WILLIAM CONSTANTINE SERKEDAKIS
3629 LAKESHORE DR SW
SMYRNA, GA 30082



I further certify that I have on this day electronically filed the foregoing Chapter 13
Trustee's Objection To Confirmation And Motion To Dismiss Case using the
Bankruptcy Court’s Electronic Case Filing program, which sends a notice of this
document and an accompanying link to this document to the following parties who have
appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

THE SEMRAD LAW FIRM, LLC


This the 3rd day of August, 2020.


/s/__________________________________
Ryan J. Williams
Attorney for the Chapter 13 Trustee
State Bar No. 940874
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
678-992-1201
